Case 3:18-cv-07354-WHA Document 173-32 Filed 11/21/19 Page 1 of 5




                 EXHIBIT 30
             Case 3:18-cv-07354-WHA Document 173-32 Filed 11/21/19 Page 2 of 5




        Corporate Advance & State Attorney Fee Matrix Research
        CCR #16548                                                                                               WELLS HOME
                                                                                                                 .$' Aïl,CfO       MORTGAGE
        Date: October 14, 2014 Time: 4:30 - 5:00 CST
        Conference Logistics: 888-549-3557, PC: 3123958#
        Project Manager: Diane Young


        Sponsor Direction Call: The purpose of this call is to review the objective of the project and determine what the
        appropriate solution is.

        Attendees:

            Marc Hamblen                 Jennifer Kvidt               Tom Wayne
            Anne James                    Ryan Sullivan               Diane Young


        Also in attendance:

        Minutes:

        Topic::....
        Project Purpose Review       Purpose of Project:
                                     Issue: The HPA Tool currently contains a hard coded fee matrix, which when a
                                     trial is run, it goes to information within the HPA for the specific state and grabs
                                     the state's average fees. These fees are figured into the repayment fees to
                                     determine borrower eligibility. It could mean that the fees are being overstated.
                                     It's pulling in fees that are not applicable to the file at the time.
                                     The table was built into the HPA. It is used in the decision and not in the final.
                                     The table is no longer maintained by anyone, so the information is completely
                                     outdated; however, it is still being used today. It has been determined that
                                     there is no disparate treatment today.
                                     This table is only used at trial. We believe that the table uses the maximum
                                     allowed attorney fees, which causes us to overstate our costs at trial. It is not
                                     used at Settlement.



        Suggested Solution Options        LPS Desktop Application
                                          This is a web based application. They obtain the pending fees. This process
                                          happens in Settlement today.
                                          Tom: If we get the fees up front and we run the normal waterfall, there is a
                                          possibility that the borrower could be declined because we cannot achieve
                                          affordability.
                                          Anne: Does that include only B&P?
                                          Tom: Yes
                                          Anne: There is a new product with Fannie / Freddie that will require us to
                                          get the fees up front.
                                          Tom: If this will be mandatory for GSE, we can align our process. We
                                          would have to program the HPA to ask for the fees. The HPU would have
                                          to go to the SPOC for the fees, who would use the LPS Desktop App to get
                                          the quote from the attorneys and send them back to the HPU.
                                          Jen: The fees are good for 30 days and we will still complete the
                                          Settlement process.
                                          Tom: When the complete package is received we suspend the foreclosure.
                                          Anne: The only fee that the atty. would have in order to close a file that is
                                          going down a modification path is $300 -$500.
                                          Tom: The SPOC would get the fee information prior to the UW getting the
                                          file (?).                                                                                  XHIBIT
                                                                                                                               ^cW
                                                                                                                               á
                                                                                                                                      1lS/    -
                                                                                                                               j 17-19-)9         PR,


CONFIDENTIAL                                                                                                       WF_HERNANDEZ_00000331
            Case 3:18-cv-07354-WHA Document 173-32 Filed 11/21/19 Page 3 of 5




        Corporate Advance & State Attorney Fee Matrix Research
        CCR #16548                                                                                             "WELLS
                                                                                                               FARGO
        Date: October 14, 2014 Time: 4:30 - 5:00 CST
        Conference Logistics: 888-549-3557, PC: 3123958#
        Project Manager: Diane Young

                                        Jen: The file is not forwarded to HPU until they have the fee information.
                                        Anne: We should be able to implement what is being done today in FHA /
                                        VA.


                                        Decision: We will follow the process that is being used today in FHA / VA
                                        where the HPS uses the LPS Desktop Application to obtain the fees.

                                        New Process:
                                        1.  Prior to sending a decision ready loan to the HPU, the HPS will obtain
                                            the estimated attorney fees using LPS Desktop.
                                        2.     The HPS will provide that information to the HPU, and the HPU will
                                               input the information into the HPA Trial Tool "Estimated Outstanding
                                               Attorney Fees"
                                        3.     At Settlement, all attorney fees would be reconciled, as is the current
                                               practice.

                                        Changes:
                                        o   HPS will now obtain the fee information
                                        o      We will need an update to the HPA Tool (a pop-up for the Estimated
                                               Outstanding Attorney Fees). We may be able to piggy back on the CCR
                                               that will make the update for the GSEs.




                                        Only take the fees that arc in MSP into account for the Trial Plan

                                               7ffo?Yabi'ity « the rormai w2tcrf21! ferhnerenrcn c2n bn inrrn+rnri   tt.,

                                               achieve affordability.

        Work Around                A decision will be needed to identify if a work -around is needed prior to solution
                                   implementation.

                                   Jen: We could continue in current state.
                                   Tom: Recommends turning off the matrix, but he's ok with continuing with the
                                   process that is being used today. A change will be necessary for the HPA Tool to
                                   ask for outstanding fees.
                                   Anne: We may need to loop back with Marty and Bridget regarding The My City
                                   Prnnrnm that u,ili ha imnicmcntcrl in 7(11c..

                                   Decision:
                                   For current state, we will continue with the process that is currently in place for
                                   obtaining the attorney fees.




        Miscellaneous Discussion
        and Next Steps




CONFIDENTIAL                                                                                                    WF_HERNANDEZ_00000332
            Case 3:18-cv-07354-WHA Document 173-32 Filed 11/21/19 Page 4 of 5



        Corporate Advance & State Attorney Fee Matrix Research
        CCR #16548                                                WELLS HOME
                                                                   FARGO MORTGAGE
        Date: October 14, 2014 Time: 4:30 - 5:00 CST
        Conference Logistics: 888-549-3557, PC: 312395814
        Project Manager: Diane Youne




CONFIDENTIAL                                                       WF_HERNANDEZ_00000333
Case 3:18-cv-07354-WHA Document 173-32 Filed 11/21/19 Page 5 of 5
                                                                    ,
